IN THE COURT OF APPEALS OF TENNESSEE
                                AT KNOXVILLE
                            December 11, 2001 Session

    SUSAN KLAMON WHITON (LEEDOM) v. ALAN LOUIS WHITON

                       Appeal from the Circuit Court for Sevier County
                         No. 88-109-I Ben W. Hooper, III, Judge

                                      FILED JULY 18, 2002

                                 No. E2000-00467-COA-R3-CV




                                    DISSENTING OPINION


                The majority relied upon Gallaher v. Elam, E2000-02719-COA-R3-CV (January 29,
2002) to hold that Tenn. Com. R. & Regs. 1240-2-4-.03(4) is unconstitutional and void. I
respectfully dissent from this holding and herein rely on my Dissenting Opinion filed in the Gallaher
case.

               I otherwise concur with the majority.




                                                       _________________________
                                                       HERSCHEL PICKENS FRANKS, J.